Citation Nr: 0740206	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-24 668	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating for low back strain 
with degenerative disc disease at L3, L4 and L5 with 
limitation of motion, currently rated 20 percent disabling. 

3.  Entitlement to an effective date earlier than March 10, 
2004, for a 20 percent rating for low back strain with 
degenerative joint disease at L3, L4 and L5 with limitation 
of motion.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and J.R.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from June 1978 
to June 1982.   

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, that denied service 
connection for depression.  This appeal also arises from an 
August 2004 ROIC rating decision that granted a 20 percent 
rating for low back strain with degenerative disc disease 
effective from March 10, 2004, and denied entitlement to a 
TDIU.  The veteran has appealed for service connection for 
depression, for a higher rating and an earlier effective date 
for the service-connected low back strain with degenerative 
joint disease, and for TDIU.  He withdrew a request for an 
additional hearing. 

In January 2005, the claims file was transferred to the St. 
Petersburg, Florida, Regional Office (RO).  

Service connection for an acquired nervous disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither ankylosis of the entire spine, nor unfavorable 
ankylosis of the entire thoracolumbar spine, nor forward 
flexion of the thoracolumbar spine to 30 degrees or less, nor 
neurological impairment is shown 

2.  A July 2002 rating decision that granted service 
connection and assigned a 10 percent rating for low back 
strain with degenerative joint disease became final; it was 
not timely appealed.   

3.  The veteran has not alleged clear and unmistakable error 
in the July 2002 rating decision. 

4.  A claim for an increased rating regarding the service-
connected low back strain with degenerative joint disease was 
not received prior to March 10, 2004.  

5.  No clinical report, from which an increase in the 
disability rating assigned for low back strain with 
degenerative joint disease is factually ascertainable, is 
dated within the one-year period prior to March 10, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain with degenerative joint disease at L3, L4 and L5 
with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V, § 4.71a, Diagnostic Codes 5010, 5237, (2007).

2.  The criteria for an effective date earlier than March 10, 
2004, for a 20 percent rating for low back strain with 
degenerative joint disease at L3, L4 and L5 with limitation 
of motion are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.159, 3.157, 
3.400 (o) (2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2006), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the veteran is expected to provide; 
and (4) must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the veteran of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied prior to the initial June 2003 rating 
decision by way of letters sent to the veteran in June and 
August 2002.  The letters mention what evidence is required 
to substantiate the claims, the veteran's and VA's duty to 
obtain this evidence, and asks the veteran to submit any 
relevant evidence in his possession.  VA also provided the 
additional notices recommended by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in May 2006.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinions.  The veteran 
submitted additional medical evidence and was afforded a VA 
medical examination.  Neither the veteran nor his 
representative has identified, nor does the record indicate, 
that any additional evidence is necessary for fair 
adjudication of the claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Low back strain with degenerative joint disease at L3, L4, 
and L5 is rated 20 percent disabling under Diagnostic Code 
5010-5237.  

Lumbosacral strain with degenerative joint disease is rated 
under Diagnostic Code 5237 in either of two ways.  First, it 
may be rated based on incapacitating episodes.  Where 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months are shown, a 60 percent 
rating is warranted.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating. 

Note (1): An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  
Second, lumbosacral strain with degenerative joint disease 
may be rated under Diagnostic Codes 5010 and 5237 based on 
limited motion as follows:

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.........................50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine......................................................40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine..........................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................................20

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

In this case, because incapacitating episodes are not shown, 
but moderate limitation of motion of the lumbar spine is 
shown, the RO has assigned a 20 percent rating.  For a higher 
rating for limitation of motion of the lumbar spine, the 
evidence must show either unfavorable ankylosis of the entire 
spine; or, unfavorable ankylosis of the entire thoracolumbar 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less.  

VA examinations of June 2002 and May 2004 reflect 
forward flexion of the lumbar spine to 50 degrees, 
extension to 10 degrees, and lateral bending and 
rotation to 20 degrees in each direction.  In June 
2002, forward flexion was to 90 degrees, lateral 
flexion was to 40 degrees in each direction, and the 
veteran could not extend his neck backward for fear of 
falling due to vertigo.

Because neither ankylosis of the entire spine, or unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less is 
shown, the criteria of a rating higher than 20 percent for 
the lumbar spine are not more closely approximated.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 20 percent for 
the lumbar spine is therefore denied.  

Earlier Effective Date

In an August 2004 rating decision, the ROIC assigned an 
effective date of March 10, 2004, for a 20 percent rating for 
the lumbar spine.  The veteran seeks an effective date 
earlier than March 10, 2004.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400 (o) (2).  

The veteran applied for service connection for the lumbar 
spine in May 2002.  This application resulted in a grant of 
service connection and assignment of a 10 percent rating in 
July 2002.  

Upon notification of the July 2002 rating decision, the 
veteran submitted a timely notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in August 2003 and 
properly mailed it to the veteran and his appointed 
representative.  See 38 C.F.R. §§ 19.29, 19.30.  Although the 
SOC contains instructions for timely filing a VA Form 9, 
Substantive Appeal, the veteran did not timely submit a VA 
Form 9, Substantive Appeal, or other correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
The RO thereafter administratively closed the case.  
38 C.F.R. § 19.32.  

No revision to the July 2002 decision may be made absent 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.400(k).  The veteran has not alleged CUE in 
that decision.  Therefore, evidence of treatment and claims 
for an increase received since the July 2002 decision are the 
only evidence and claims that may be considered in this claim 
for an effective date earlier than March 10, 2004.  

The veteran alleged increased lumbar spine disability during 
a March 10, 2004, ROIC hearing on other matters.  The 
question is whether an increase in disability was factually 
ascertainable within the one year period prior to March 10, 
2004. 

The only evidence dated between March 10, 2003, and March 10, 
2004, are March 13 and 19, 2003, VA clinical reports not 
relevant to the spine disability, but relevant to treatment 
for substance abuse.  Thus, it was not factually 
ascertainable from these reports that an increase in the low 
back disability had occurred.  

Another provision for an earlier effective date is found in 
38 C.F.R. § 3.157 (a).  This section applies only where a 
formal claim for compensation has been allowed, or disallowed 
for the reason that the disability is not compensable in 
degree.  38 C.F.R. § 3.157 (b).  In this case, a formal claim 
for compensation had been earlier allowed. 

38 C.F.R. § 3.157 (b) applies only where a report relates to 
examination or hospitalization for a disability for which 
service connection has been previously established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157 (b) (1).  In this 
case, the March 2003 reports relate to treatment for 
substance abuse.  

Thus, 38 C.F.R. § 3.157 contains no provision for 
establishing an effective date earlier than that assigned in 
this case.  After considering all the evidence of record, the 
Board finds that the preponderance of it is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for an effective date earlier than March 
10, 2004, for a 20 percent disability rating for the lumbar 
spine is therefore denied.   


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the TDIU claim must be remanded as inextricably 
intertwined with the service connection issue that has been 
remanded, as the outcome of the service connection claim 
could affect this issue.  Harris v. Derwinski, 1 Vet. App. 
180 (1991). 


ORDER

An increased rating for low back strain with degenerative 
disc disease at L3, L4 and L5 with limitation of motion is 
denied.

An effective date earlier than March 10, 2004, for a 20 
percent rating for low back strain with degenerative disc 
disease at L3, L4 and L5 with limitation of motion is denied.  


REMAND

In reference to the veteran's claim seeking entitlement to 
service connection for depression, his service medical records 
reflect that in June 1979 he was seen by a psychiatrist.  A 
diagnosis of adjustment disorder was suggested.  He later 
testified that he began feeling depressed in 1979.  Another 
witness testified that the veteran acted differently when he 
left active service.   

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes, inter 
alia, "providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim."  38 U.S.C. § 5103A(d).  The Secretary 
shall treat an examination or opinion as being necessary . . . 
if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant):

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

38 U.S.C. § 5103A(d)(2); Charles v. Principi, 16 Vet. 
App. 370, 371-72 (2002).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the veteran to be afforded a psychiatric 
examination.  The claims file should be 
made available to the psychiatrist for 
review.  The psychiatrist should elicit a 
complete history of relevant symptoms 
from the veteran, examine him, and then 
answer the following:

I.  What is the current psychiatric 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim and the TDIU 
claim, including an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


